Citation Nr: 0112121	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-19 706	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than January 12, 
1998, for the assignment of a 10 percent rating for 
thrombophlebitis, left leg.


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The appeal was docketed at the Board in 2000.


FINDING OF FACT

In conjunction with a reopened claim received in December 
1998, the veteran was awarded a 10 percent rating for his 
service-connected thrombophlebitis, left leg, pursuant to 
liberalizing rating criteria which became effective on 
January 12, 1998.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
January 12, 1998, for an award of a 10 percent rating for 
thrombophlebitis, left leg, have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.114 
(2000) and Part 4, Diagnostic Code 7121 (effective January 
12, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim and duty to notify the appellant of information 
and evidence needed to substantiate and complete a claim have 
been met.  In this regard, by virtue of a Statement of the 
Case issued during the pendency of the appeal, the veteran 
was given notice of the information or evidence necessary to 
substantiate his claim.  In addition, it appears that copies 
of all clinical records prepared in conjunction with 
pertinent treatment rendered the veteran have been procured.  
Finally, the veteran, notwithstanding his right to request 
the same, indicated, in his September 2000 Substantive 
Appeal, that he did not desire a hearing.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The extent to 
which a given service-connected disability adversely affects 
one's ability to function under the ordinary conditions of 
daily life is of principal bearing relative to the assigned 
evaluation, and such rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (2000).

Service connection is in effect for thrombophlebitis, left 
leg, for which the RO has assigned, effective January 12, 
1998, a 10 percent rating under Diagnostic Code 7121 of the 
Rating Schedule.

In accordance with the provisions of Diagnostic Code 7121, as 
in effect prior to January 12, 1998, a 10 percent rating for 
thrombophlebitis of the left leg contemplated symptoms of 
persistent moderate swelling of the leg which was not 
markedly increased on standing or walking.  Pursuant to the 
provisions of Diagnostic Code 7121, effective January 12, 
1998, a 10 percent rating for thrombophlebitis of the left 
leg contemplates symptoms of intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or the wearing of compression hosiery.   

The record reflects that service connection for 
thrombophlebitis, left leg, was established in 1972.  A 
noncompensable rating for such disability, effective November 
23, 1971, was assigned in a rating decision entered in 
November 1972.  Following pertinent notice to the veteran the 
same month, a Notice of Disagreement was not received within 
the subsequent year and, thus, the November 1972 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 1991).  

In December 1998, the veteran submitted a claim for an 
increased rating for his service-connected thrombophlebitis, 
left leg.  He also submitted one clinical record which 
reflected that he was then taking "Coumadin", and another 
clinical report which indicated that, as of July 1998, he was 
"routinely" wearing support hose.  In April 1999, the veteran 
underwent pertinent examination by VA.  Incident to such 
examination, the veteran indicated that, though he had not 
undergone venous stripping, he was obliged "to wear support 
hose".  Findings on physical examination included "trace 
edema" involving the left leg, though without evidence of 
gross varicosities.  Owing apparently chiefly to the finding 
of edema and in recognition that the veteran wore support 
hose, the RO, in a rating decision entered in May 1999, 
increased the rating for the veteran's thrombophlebitis, left 
leg, from noncompensable to 10 percent disabling.  The latter 
evaluation was made effective December 15, 1998.  In a July 
2000 rating, the increase was made effective January 12, 
1998.

In asserting entitlement to an effective date earlier than 
January 12, 1998, for the assignment of a 10 percent rating 
for thrombophlebitis, left leg, the veteran avers that the 
proper effective date for such evaluation should be "in 
August 1974", since he initially received treatment for 
thrombophlebitis involving such leg at that time.  While the 
Board has no reason to dispute the veteran's foregoing 
assertion, the same is immaterial to the outcome of the 
appeal owing to the following consideration:  The Statement 
of the Case furnished the veteran in September 2000 reflects 
that his increased disability rating was awarded pursuant to 
the promulgation of Code 7121 that became "[e]ffective 
January 12, 1998" and, in accordance with 38 C.F.R. § 3.114, 
when compensation is increased pursuant to a liberalizing 
law, the effective date of such increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue".  
To be sure, the Board is cognizant that ordinarily where a 
regulation changes after a claim has been filed or reopened 
but before the judicial process has been concluded, the 
version most favorable to a claimant will apply.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, in 
the present circumstances the veteran's related reopened 
claim was received after the pertinent promulgation of Code 
7121.  Moreover, a recent General Counsel opinion, VAOPGCPREC 
3-2000 (Apr. 10, 2000) stresses that under the pertinent 
aspect of 38 U.S.C.A. § 5110 VA may award an increased 
disability evaluation based on liberalizing legislation 
"retroactive to[] but no earlier than" the effective date of 
such legislation.  Given the foregoing, then, the Board is 
constrained to conclude that an effective date earlier than 
January 12, 1998 would not be, in accordance with the 
controlling authority and regulation cited above, the proper 
effective date for the veteran's award of a 10 percent rating 
for his service-connected thrombophlebitis, left leg.  
Accordingly, entitlement to an effective date earlier than 
January 12, 1998, for the assignment of a 10 percent rating 
for such service-connected disability, is not established.  


ORDER

An effective date earlier than January 12, 1998, for the 
assignment of a 10 percent rating for thrombophlebitis, left 
leg, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

